Case 19-17117-amc   Doc 909    Filed 09/13/21 Entered 09/13/21 17:17:53   Desc Main
                              Document      Page 1 of 6
Case 19-17117-amc   Doc 909    Filed 09/13/21 Entered 09/13/21 17:17:53   Desc Main
                              Document      Page 2 of 6
                                  EXHIBIT A
              Case 19-17117-amc             Doc 909       Filed 09/13/21 Entered 09/13/21 17:17:53                  Desc Main
Vascular Access Centers, L.P. - Service List to e-mail Recipients                                                            Served 9/8/2021
                                                         Document      Page 3 of 6
BALLARD SPHAR LLP                                BIELLI & KLAUDER, LLC                     BOCHETTO & LENTZ, P.C.
LESLIE C. HEILMAN                                THOMAS D. BIELLI                          DAVID P. HEIM
HEILMANL@BALLARDSPAHR.COM                        TBIELLI@BK-LEGAL.COM                      DHEIM@BOCHETTOANDLENTZ.COM


BOCHETTO & LENTZ, P.C.                           BRACH EICHLER LLC                         COMMONWEALTH OF PA DEPT OF LABOR AND INDUS
GEORGE BOCHETTO                                  AUTUMN M. MCCOURT                         AMY WEIKEL
GBOCHETTO@BOCHETTOANDLENTZ.COM                   AMCCOURT@BRACHEICHLER.COM                 RA-LI-BETO-BANKREADING@STATE.PA.US


DENTONS COHEN & GRIGSBY P.C.                     DILWORTH PAXSON LLP                       DILWORTH PAXSON LLP
FRIDRIKH V. SHRAYBER                             ANNE M. AARONSON                          LAWRENCE G. MCMICHAEL
FRED.SHRAYBER@DENTONS.COM                        AAARONSON@DILWORTHLAW.COM                 LMCMICHAEL@DILWORTHLAW.COM


FOX ROTHSCHILD LLP                               FOX ROTHSCHILD LLP                        FOX ROTHSCHILD LLP
BRUCE J. BORRUS                                  DAVID P. PAPIEZ                           JASON C. MANFREY
BBORRUS@FOXROTHSCHILD.COM                        DPAPIEZ@FOXROTHSCHILD.COM                 JMANFREY@FOXROTHSCHILD.COM


FRIER LEVITT                                     KUTAK ROCK LLP                            OFFICE OF THE UNITED STATES TRUSTEE
STEVEN L BENNET                                  LISA M. PETERS                            GEORGE M. CONWAY
SBENNET@FRIERLEVITT.COM                          LISA.PETERS@KUTAKROCK.COM                 GEORGE.M.CONWAY@USDOJ.GOV


OFFICE OF THE UNITED STATES TRUSTEE              OFFICE OF THE UNITED STATES TRUSTEE       OFFICE OF THE UNITED STATES TRUSTEE
KEVIN P. CALLAHAN                                NICHOLAS S. HERRON                        USTPREGION03.PH.ECF@USDOJ.GOV
KEVIN.P.CALLAHAN@USDOJ.GOV                       NICHOLAS.S.HERRON@USDOJ.GOV


ROBINSON BROG LEINWAND GREENE GENOVESE &         SIRLIN LESSER & BENSON, P.C.              SMITH KANE HOLMAN, LLC
FRED B. RINGEL                                   DANA S. PLON                              DAVID SMITH
FBR@ROBINSONBROG.COM                             DPLON@SIRLINLAW.COM                       DSMITH@SKHLAW.COM


STARK & STARK                                    STEVENS & LEE, P.C.                       U.S. ATTORNEY'S OFFICE
JENNIFER D. GOULD                                JOHN C. KIGANNON                          MATTHEW E. K. HOWATT
JGOULD@STARK-STARK.COM                           JCK@STEVENSLEE.COM                        MATTHEW.HOWATT@USDOJ.GOV


WALSH PIZZI O’REILLY FALANGA LLP                 WALSH PIZZI O’REILLY FALANGA LLP          WILENTZ GOLDMAN & SPITZER, P.A.
CHRISTOPHER HEMRICK                              SYDNEY J. DARLING                         JONATHAN J. BART
CHEMRICK@WALSH.LAW                               SDARLING@WALSH.LAW                        JBART@WILENTZ.COM


                                                                                       Parties Served: 27




Page 1 of 1
Case 19-17117-amc   Doc 909    Filed 09/13/21 Entered 09/13/21 17:17:53   Desc Main
                              Document      Page 4 of 6
                                  EXHIBIT B
              Case 19-17117-amc             Doc 909    Filed 09/13/21 Entered 09/13/21 17:17:53         Desc Main
Vascular Access Centers, L.P. - U.S. Mail                                                                       Served 9/8/2021
                                                      Document      Page 5 of 6
ABBOTT VASCULAR                                 ANCERO                              ANGIO DYNAMICS
75 REMITTANCE DR, STE 1138                      1001 BRIGGS RD, STE 220             P.O. BOX 1549
CHICAGO, IL 60675                               MT LAUREL, NJ 08054                 ALBANY, NY 12201-1549




BOSTON SCIENTIFIC CORP                          BRUCE J. BORRUS                     C.R. BARD, INC
P.O. BOX 8500-6205                              FOX ROTHSCHILD LLP                  P.O. BOX 75767
PHILADELPHIA, PA 19178-6205                     1001 FOURTH AVENUE, SUITE 4500      CHARLOTTE, NC 28275
                                                SEATTLE, WA 98154-1192




CARDIOVASCULAR SYSTEM INC                       COMMONWEALTH OF PA UCTS             COOK MEDICAL INC
DEPT CH 19348                                   651 BOAS STREET, ROOM 702           22988 NETWORK PL
PALATINE, IL 60055-9348                         HARRISBURG, PA 17121                CHICAGO, IL 60673-1229




DALLAS G. TAYLOR                                DAVID H. STEIN                      FRED B. RINGEL
222 DELAWARE AVENUE, SUITE 1410                 WILENTZ GOLDMAN & SPITZER, P.A.     875 THIRD AVE., 9TH FLOOR
WILMINGTON, DE 19801                            90 WOODBRIDGE CENTER DRIVE          NEW YORK, NY 10022
                                                WOODBRIDGE, NJ 07095




GE HEALTHCARE FINANCE SERVICES                  GIBSON PLACE OFFICES, LLC           GREENWAY
P.O. BOX 641419                                 54 WEST MAIN ST                     P.O. BOX 203658
PITTSBURGH, PA 15264-1419                       FREEHOLD, NJ 07728                  DALLAS, TX 75350-3658




HENRY SCHEIN                                    HIGHMARK FINANCIAL INVESTIGATIONS   J. STEPHEN SIMMS
P.O. BOX 382023                                 P.O. BOX 890430                     201 INTERNATIONAL CIRCLE, SUITE 230
PITTSBURGH, PA 15250-8023                       CAMP HILL, PA 17089-0138            BALTIMORE, MD 21030




JEFFREY GARFINKLE                               KRISTEN L. PERRY                    MERIT MEDICAL
18400 VON KARMAN AVENUE                         1717 MAIN STREET, SUITE 5400        P.O. BOX 204842
SUITE 800                                       DALLAS, TX 75201                    DALLAS, TX 75320
IRVINE, CA 92612




MF IRVINE                                       NEXTGEN HEALTHCARE                  PHILADELPHIA VASCULAR INSTITUTE, LLC
21 E 5TH AVE, STE 204                           P.O. BOX 809390                     585 COUNTY LINE RD
CONSHOHCKEN, PA 19428                           CHICAGO, IL 60680                   ROAD RADNOR, PA 19087




SOMA TECHNOLOGY                                 SPECTRANETICS CORP                  SSG ADVISORS, LLC
166 HIGHLAND PARK DR                            DEPT CH 19038                       FIVE TOWER BRIDGE, SUITE 420
BLOOMFIED, CT 06002                             PALATINE, IL 60055-9038             300 BARR HARBOR DRIVE
                                                                                    WOODBRIDGE, NJ 07095




TERUMO MEDICAL CORP                             VASCULAR ACCESS CENTERS, LLC        VERONICA I. MAGDA
P.O. BOX 281285                                 585 COUNTYLINE RD                   FOX ROTHSCHILD LLP
ATLANTA, GA 30384-1285                          VILLANOVA, PA 19085                 1001 FOURTH AVENUE, SUITE 4500
                                                                                    SEATTLE, WA 98154




VOLCANO CORP
P.O. BOX 100355
ATLANTA, GA 30384-0355




Page 1 of 2
              Case 19-17117-amc             Doc 909    Filed 09/13/21 Entered 09/13/21 17:17:53       Desc Main
Vascular Access Centers, L.P. - U.S. Mail                                                                  Served 9/8/2021
                                                      Document      Page 6 of 6
                                                                                 Parties Served: 31




Page 2 of 2
